09/19/2022
            IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                              AT JACKSON
                              Assigned on Briefs August 2, 2022

             STATE OF TENNESSEE v. CHARLES PERSON-GIBSON

                    Appeal from the Criminal Court for Shelby County
                         No. 18-04062       Chris Craft, Judge
                        ___________________________________

                               No. W2021-01094-CCA-R3-CD
                           ___________________________________


Charles Person-Gibson, Defendant, was indicted in a five-count indictment for first degree
murder, felony murder, especially aggravated robbery, attempted aggravated robbery, and
possession of a firearm by a convicted felon. During trial, Defendant sought a mistrial on
the basis that the State elicited improper testimony about Defendant’s criminal record. The
trial court denied the motion. The jury found Defendant guilty of first degree murder,
felony murder, attempted especially aggravated robbery, and possession of a firearm by a
convicted felon. Defendant was found not guilty of attempted aggravated robbery. The
trial court merged the felony murder conviction with the first degree murder conviction.
Defendant was sentenced to an effective sentence of life in prison plus twenty years. After
the denial of a motion for new trial, Defendant appeals. On appeal, Defendant challenges
the sufficiency of the evidence and the trial court’s refusal to grant a mistrial. After review,
we affirm the judgments of the trial court but remand the matter to the trial court for
amendment of the judgment forms to reflect the sentence as announced by the trial court
at the sentencing hearing.

 Tenn. R. App. P. 3 Appeal as of Right; Judgments of the Criminal Court Affirmed
                                  and Remanded

TIMOTHY L. EASTER, J., delivered the opinion of the court, in which ROBERT W.
WEDEMEYER, J., joined. JOHN EVERETT WILLIAMS, P.J., not participating.1

Juni S. Ganguli, Memphis, Tennessee, for the appellant, Charles Person-Gibson.



        1
          Judge Williams, the Presiding Judge of the Court of Criminal Appeals, died on September 2,
2022. The members of this panel of the Court acknowledge Judge Williams’s steadfast leadership, sharp
wit, and overall positive influence on the judiciary during his many years of service to Tennessee. He will
be greatly missed by all of his colleagues.
Herbert H. Slatery III, Attorney General and Reporter; Benjamin A. Ball, Senior Assistant
Attorney General; Amy P. Weirich, District Attorney General; and Abby Wallace,
Assistant District Attorney General, for the appellee, State of Tennessee.


                                         OPINION

        In July of 2018, the Shelby County Grand Jury indicted Defendant for premeditated
first degree murder, especially aggravated robbery, attempted aggravated robbery, and
possession of a firearm by a convicted felon for his role in the death of Adrian Ivory, the
victim. The 24-year-old victim was shot and killed behind a neighborhood convenience
store on the night of July 12, 2017.

       Prior to trial, the trial court determined that the possession of a firearm by a
convicted felon offense should be bifurcated from the remainder of the charges. On June
21, 2021, the case proceeded to trial with a sequestered jury.

       At trial, the following proof was introduced. On the day of the victim’s death, the
victim spent time with Ladareyus Jamison and Raymon Sherrod. The men met outside the
McLemore Express convenience store that night. Mr. Jamison, the victim, and Mr. Sherrod
were “just chilling” near an alley by the rear of the store. Mr. Jamison explained that the
men often “kicked it” outside the store at night. Mr. Sherrod recalled that the men got to
the store around 5:00 p.m. to drink and smoke marijuana.

       At one point, Mr. Jamison decided to go inside the store to buy a beer. While Mr.
Jamison was inside, Defendant ran toward the victim and Mr. Sherrod, pointing a gun at
them and instructing them to stand still. Mr. Jamison exited the store and saw Defendant
pointing a gun at his friends, so he ran back inside the store to get help. Realizing that they
were being robbed, Mr. Sherrod ran to his own car to get a gun from the backseat. Before
either Mr. Sherrod or Mr. Jamison could get back to help the victim, Defendant had already
shot him twice.

       As Mr. Sherrod approached Defendant with his own gun, he saw Defendant
searching the victim’s pockets. Mr. Sherrod fired his weapon, striking Defendant five
times. Mr. Jamison heard the gunshots and made it back to the rear of the store in time to
see Defendant fall to the ground. Mr. Jamison kicked Defendant and kicked the gun out
of Defendant’s reach. Mr. Jamison “wasn’t thinking” when he picked up Defendant’s gun.
Mr. Sherrod gave his gun to Mr. Jamison and told him to take both of the guns to “Walk
Place.” Mr. Sherrod explained that Mr. Jamison’s grandmother lived on Walk Place.



                                             -2-
      Mr. Jamison explained he was in a “state of shock” but nonetheless took both of the
guns and ran to his grandmother’s house on Walk Place. He left the guns in the front yard
and ran back to the scene of the shooting. The police were there by that time but Mr.
Sherrod and his car were gone. Mr. Sherrod left the scene, retrieved the guns from the yard
on Walk Place, and hid them somewhere in the Orange Mound community.

       911 received a call reporting the shooting at the store. Police Officer Shanah Smith
of the Memphis Police Department was one of the first officers to arrive at the scene. She
described it as “chaotic.” First responders were notified. Once they arrived, they
transported Defendant and the victim to the hospital.

       Mr. Jamison told Officer Smith that the victim had been shot, but did not inform
officers that he removed the guns from the scene. Mr. Jamison later identified Defendant
from a photographic lineup.

        After surveillance video was reviewed, Mr. Sherrod, also known as “Skinny,” was
identified as a witness. At trial, Mr. Sherrod testified that he got a telephone call from the
victim’s mother after the shooting. During the call, the victim’s mother told Mr. Sherrod
that police knew he had the murder weapon. She instructed Mr. Sherrod to leave the gun
at a gas station for the police to recover it. Mr. Sherrod followed her instructions, leaving
the gun in the grass at a gas station. Mr. Sherrod met Lieutenant Robert Wilkie at the
police station and gave a statement. He turned the gun he used to shoot Defendant over to
the police. Mr. Sherrod was later charged with tampering with the evidence.

       Surveillance video from the convenience store was entered into evidence. The two
different angles from the video showed both the front and back of the convenience store.

     The medical examiner, Dr. Erica Curry, testified that the victim suffered a gunshot
wound to the abdomen. According to Dr. Curry, the manner of death was homicide.

       Defendant elected not to testify or present any proof.

       At the conclusion of the proof, the trial court granted a motion for judgment of
acquittal for especially aggravated robbery but determined that the jury could still consider
the lesser included offenses. The jury found Defendant guilty of first degree murder and
felony murder. The jury also found Defendant guilty of the attempted especially
aggravated robbery of the victim. The jury found Defendant not guilty of the attempted
aggravated robbery involving Mr. Sherrod. In a bifurcated hearing, the jury found
Defendant guilty of possession of a firearm by a convicted felon. The trial court sentenced
Defendant to an effective sentence of life in prison plus twenty years. Defendant filed a
timely notice of appeal.
                                            -3-
                                           Analysis

                                           Mistrial

       Defendant complains that the trial court abused its discretion by refusing to grant a
mistrial after Lieutenant Wilkie testified that Defendant was identified as the suspect from
fingerprints and his arrest record despite the trial court’s issuance of a curative instruction.
The State disagrees.

       Our supreme court summarized the law regarding appellate review of a trial court’s
denial of a motion for mistrial by stating the following:

       “The law is well-settled that the decision of whether or not to enter a mistrial
       rests within the sound discretion of the trial court. This Court will not
       interfere with the trial court’s decision absent a clear abuse of discretion on
       the record.” [State v.] Reid, 91 S.W.3d [247,] 279 [Tenn. 2002]. “Normally,
       a mistrial should be declared only if there is a manifest necessity for such
       action.” State v. Saylor, 117 S.W.3d 239, 250 (Tenn. 2003). “In other words,
       a mistrial is an appropriate remedy when a trial cannot continue, or a
       miscarriage of justice would result if it did.” State v. Land, 34 S.W.3d 516,
       527 (Tenn. Crim. App. 2000). “The purpose for declaring a mistrial is to
       correct damage done to the judicial process when some event has occurred
       which precludes an impartial verdict.” State v. Williams, 929 S.W.2d 385,
       388 (Tenn. Crim. App. 1996). The party seeking a mistrial has the burden of
       establishing its necessity. State v. Banks, 271 S.W.3d 90, 137 (Tenn. 2008).

State v. Bell, 512 S.W.3d 167, 187 (Tenn. 2015). When determining whether the trial court
should have granted a mistrial based upon testimony that was presented to the jury, we
consider three nonexclusive factors: “(1) whether the State elicited the testimony, or
whether it was unresponsive; (2) whether the trial court offered and gave a curative jury
instruction; and (3) the relative strength or weakness of the State’s proof.” Id. at 188
(quoting State v. Nash, 294 S.W.3d 541, 547 (Tenn. 2009)).

      At trial, during the State’s direct examination of Officer Wilkie, the following
exchange occurred:

       [State]: Did you find anything that was important to your investigations?
       [Officer]: No, ma’am.
       [State]: . . . did you get more information about the suspect in this case?
       [Officer]: Yes, ma’am.
                                             -4-
       [State]: Where did that information come from?
       [Officer]: Sergeant Murphy had apparently gotten some fingerprints from
       him and was able to get his name based on his arrest record and his
       fingerprints.

       Defense counsel objected and asked to approach the bench. Counsel for Defendant
asked for a mistrial. The trial court held a jury out hearing. The trial court sustained the
objection, denied the motion for mistrial, and instructed the jury to disregard the statement.
The trial court then gave the jury a curative instruction, stating:

       In this case, the officer just testified in order to gather pictures, he - - he had
       an arrest record of this defendant.

               I want - - want you to know, this - - to make sure we understand, this
       defendant does not have - - doesn’t have any other charges. This is his only
       charge that’s before this indictment I mean. This is his only indictment. A
       lot of times police officers when they’re getting photo spreads they look for
       pictures of people that look like each other, and if they have a picture of
       someone, because they’ve been in the system before, they can use that for
       identification purposes. . . .

       The fact that he says that he checked an arrest record to get a picture, I don’t
       want you to use that information at all to consider the guilt or innocence of
       this defendant. If in fact his picture was taken at some point and placed in
       here, that has absolutely nothing to do with his guilt or innocence of this
       offense.

       ....

       That’s just something that should not have been said, and for that reason, you
       can’t consider that at all.

       The trial court went on to ask each juror individually if they could follow the
instruction. Each answered in the affirmative.

       Applying the factors listed in Bell, we note that the State did not attempt to elicit
improper testimony from the officer when the State asked, “[D]id you get more information
about the suspect in this case?” The trial court sustained defense counsel’s objection and
instructed the jury to disregard the testimony. Furthermore, the trial court immediately
issued a curative jury instruction. In a case with surveillance video footage of the crime
and testimony from both Mr. Jamison and Mr. Sherrod, the officer’s testimony did not
                                              -5-
result in a manifest necessity for a mistrial. Further, the jury found Defendant not guilty
of the attempted aggravated robbery of Mr. Sherrod. As a result, we conclude that the trial
court issued a proper curative instruction and did not abuse its discretion in denying the
motion for mistrial. Defendant has failed to show manifest necessity required the granting
of a mistrial.

                                         Sufficiency

       Defendant challenges the sufficiency of the evidence concerning his convictions for
first degree murder, felony murder, and attempted especially aggravated robbery.
Defendant does not appear to challenge his conviction for felon in possession of a firearm.
He “does not contest shooting [the victim] but submits that he did not act with
premeditation.” He posits “that a rational trier of fact would have convicted him only of
voluntary manslaughter.” Defendant also argues that he “did not attempt to commit
especially aggravated robbery” and therefore should not have been convicted of felony
murder. Instead, Defendant argues that the “only conclusion a rational trier of fact could
have arrived [at] was that [the victim, Mr. Jamison, and Mr. Sherrod] were waiting for
[Defendant], an argument ensued, and [Defendant] shot [the victim] in a flawed self-
defense scenario.” The State insists that the evidence was sufficient.

        Our standard for reviewing the sufficiency of the evidence, both direct and
circumstantial, is limited. State v. Dorantes, 331 S.W.3d 370, 379 (Tenn. 2011). We must
afford the State “the strongest legitimate view of the evidence and all reasonable inferences
that may be drawn therefrom.” State v. Vasques, 221 S.W.3d 514, 521 (Tenn. 2007) (citing
State v. Cabbage, 571 S.W.2d 832, 835 (Tenn. 1978)). The determinative question is
whether, after reviewing the evidence in the light most favorable to the State, any rational
trier of fact could have found the essential elements of the crime beyond a reasonable doubt.
Jackson v. Virginia, 443 U.S. 307, 319 (1979); see also Tenn. R. App. P. 13(e). “Because
a verdict of guilt removes the presumption of innocence and raises a presumption of guilt,
the criminal defendant bears the burden on appeal of showing that the evidence was legally
insufficient to sustain a guilty verdict.” State v. Hanson, 279 S.W.3d 265, 275 (Tenn. 2009)
(citing State v. Evans, 838 S.W.2d 185, 191 (Tenn. 1992)). Although we review de novo
the application of the law to the facts, Jordan v. Knox Cnty., 213 S.W.3d 751, 763 (Tenn.
2007) (citing State v. Thacker, 164 S.W.3d 208, 247-48 (Tenn. 2005)), we cannot substitute
our own inferences for those drawn by the factfinders at trial, State v. Lewter, 313 S.W.3d
745, 747-48 (Tenn. 2010). Further, questions concerning the credibility of the witnesses
and the weight and value to be given to evidence, as well as all factual issues raised by
such evidence, are resolved by the trier of fact and not the appellate courts. State v. Pruett,
788 S.W.2d 559, 561 (Tenn. 1990). “The standard of review ‘is the same whether the
conviction is based upon direct or circumstantial evidence.’” Dorantes, 331 S.W.3d at 379
(quoting Hanson, 279 S.W.3d at 275).
                                             -6-
       Here, Defendant was charged with and convicted of first degree murder and felony
murder. As charged in this case, “[f]irst degree murder is . . . [a] premeditated and
intentional killing of another” or “[a] killing of another committed in the perpetration of or
attempt to perpetrate any . . . robbery.” T.C.A. § 39-13-202(a)(1)(2). “Especially
aggravated robbery is robbery as defined in § 39-13-401 . . . [a]ccomplished with a deadly
weapon; and [w]here the victim suffers serious bodily injury.” Id. § 39-13-403(a).
“Robbery is the intentional or knowing theft of property from the person of another by
violence or putting the person in fear.” Id. § 39-13-401(a). To support the felony murder
conviction, the intent to commit the underlying felony had to exist before or concurrent
with the commission of the act causing the death of the victim. State v. Buggs, 995 S.W.2d
102, 107 (Tenn. 1999). A jury can reasonably infer that the defendant had the intent to
commit the felony prior to or concurrent with the killing. Id. at 108.

       Tennessee Code Annotated section 39-13-202(d) defines premeditation as:

       An act done after the exercise of reflection and judgment. “Premeditation”
       means that the intent to kill must have been formed prior to the act itself. It
       is not necessary that the purpose to kill preexist in the mind of the accused
       for any definite period of time. The mental state of the accused at the time
       the accused allegedly decided to kill must be carefully considered in order to
       determine whether the accused was sufficiently free from excitement and
       passion as to be capable of premeditation.

The State must establish the element of premeditation beyond a reasonable doubt. See
State v. Sims, 45 S.W.3d 1, 7 (Tenn. 2001); State v. Hall, 8 S.W.3d 593, 599 (Tenn. 1999).
Premeditation may be proved by circumstantial evidence. See, e.g., State v. Brown, 836
S.W.2d 530, 541-42 (Tenn. 1992). The existence of premeditation is a question of fact for
the jury and may be inferred from the circumstances surrounding the killing. State v.
Young, 196 S.W.3d 85, 108 (Tenn. 2006); State v. Suttles, 30 S.W.3d 252, 261 (Tenn.
2000). Such circumstances include, but are not limited to, the use of a deadly weapon upon
an unarmed victim, the particular cruelty of the killing, the infliction of multiple wounds,
threats or declarations of an intent to kill, a lack of provocation by the victim, failure to aid
or assist the victim, the procurement of a weapon, preparations before the killing for
concealment of the crime, destruction, and secretion of evidence of the killing, and
calmness immediately after the killing. State v. Kiser, 284 S.W.3d 227, 268 (Tenn. 2009);
State v. Leach, 148 S.W.3d 42, 53-54 (Tenn. 2004); State v. Davidson, 121 S.W.3d 600,
615 (Tenn. 2003); State v. Bland, 958 S.W.2d 651, 660 (Tenn. 1997); State v. Larkin, 443
S.W.3d 751, 815-16 (Tenn. Crim. App. 2013).



                                              -7-
       As charged in this case, “[a] person commits criminal attempt who, acting with the
kind of culpability otherwise required for the offense of especially aggravated robbery,
[a]cts with intent to complete a course of action or cause a result that would constitute the
especially aggravated robbery under the circumstances surrounding the conduct as the
person believes them to be, and the conduct constitutes a substantial step toward the
commission of the especially aggravated robbery.” T.C.A. § 39-12-101(a)(3).

       The evidence, in a light most favorable to the State, indicates that Defendant armed
himself with a gun on the night of the incident. Defendant pointed a gun at the victim and
Mr. Sherrod while they waited for Mr. Jamison outside the convenience store. Defendant
instructed the men to stay still and shot the victim twice. Defendant was seen looking
through the victim’s pockets. Defendant argues that Mr. Sherrod fled from the scene, took
the guns involved in the shooting, and did not initially cooperate with the police during the
investigation. However, Mr. Sherrod testified at trial and the State introduced surveillance
video of the incident. Mr. Sherrod admitted that he took the guns and was scared because
he had never been in trouble before. While Defendant attempts to cast the blame on others,
the jury clearly believed Mr. Jamison’s and Mr. Sherrod’s account of the events that took
place that night. This was within their purview. Defendant is not entitled to relief on this
issue.

                                        Sentencing

        In our review of the record, we noted a discrepancy between the sentence
pronounced by the trial court at the sentencing hearing and the sentences as reflected by
the judgment forms. At the sentencing hearing, the trial court commented that “life plus
20 years would be reasonable under the circumstances.” The trial court proceeded to
sentence Defendant to life in prison for both Count 1 and Count 2. The trial court merged
those convictions for an effective life sentence. In Count 3, the trial court stated that
Defendant would be sentenced as a multiple offender to 20 years to be served concurrently
with Counts 1 and 2 but consecutively to Count 5. The judgment form for Count 3 contains
a handwritten notation that Defendant is a persistent offender. In Count 5, the trial court
stated that Defendant would be sentenced to 20 years to be served concurrently with Count
3 but consecutively with Counts 1 and 2 but the judgment form reflects that the sentence
should be served consecutively with Counts 1, 2, and 3.

        Tennessee Rule of Criminal Procedure 36 states that a court “may at any time correct
clerical mistakes in judgments . . . arising from oversight or omission.” Clerical errors
arise “simply from a clerical mistake in filling out the uniform judgment document.”
Cantrell v. Easterling, 346 S.W.3d 445, 449 (Tenn. 2011). Our supreme court has held
that “to determine whether a clerical error has been made, a court ordinarily must compare
the judgment with the transcript of the trial court's oral statements.” State v. Brown, 479
                                            -8-
S.W.3d 200, 213 (Tenn. 2015). If a conflict between the transcript and the judgment exists,
then the transcript of the court’s oral statements control. Id. The conflict here between the
trial court’s oral statements and the judgment forms necessitate a remand for correction of
the clerical errors. On remand, the trial court should amend the judgment form in Count 3
to reflect Defendant is a multiple offender. The trial court should also amend the judgment
form in Count 5 to reflect that the 20-year sentence is to be served concurrently with Count
3 but consecutively with Counts 1 and 2. To be clear, the sentence imposed by the trial
court is a life sentence, plus an additional 20 years.

                                        Conclusion

      For the foregoing reasons, the judgments of the trial court are affirmed and
remanded for correction of clerical errors.




                                              ____________________________________
                                              TIMOTHY L. EASTER, JUDGE




                                            -9-